IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 216 MAL 2022
PENNSYLVANIA GAME COMMISSION,               :
                                            :
                   Petitioner               :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
             v.                             :
                                            :
                                            :
INTERNATIONAL DEVELOPMENT                   :
CORPORATION AND ATLANTIC                    :
HYDROCARBON (BOARD OF                       :
PROPERTY),                                  :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.